Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 04/06/2022 has been entered. Claims 107, 117, 119, 120, 125, 126-137 are pending. Claims 111-116, 118, 121-124 are cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 10/05/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
maneuvering mechanism, in claims 107, 117, 125, and 131; and 
indicating element, in claim 107.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 109, 125-130, and 110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 107 recites “in response to detection of said at least one surgical event by said sensor during robotic movement of the endoscope towards a region of interest” in lines 14-16.
There is insufficient antecedent basis for the limitation “said sensor” in the claim. Appropriate correction is required.
Claims 109, 125-130, and 110 are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 107, 109-110, 117, 119-120, is/are rejected under 35 U.S.C. 103 as being unpatentable over Itkowitz (US 20090192524) in view of Dejima (US 20170196437).
In regards to claims 107, Itkowitz discloses an intelligent surgical tool control system (telesurgical system 20; FIG. 1), comprising: 
an endoscope (image capture device 50, FIG, 2, e.g., an endoscope; Para [0036]); 
at least one tool management system (telesurgical system 20 includes a tool management system; FIG. 3) comprising: 
at least one maneuvering mechanism (surgical robot 40 including tool 60, 62, 64; para [0035]; FIGS. 2-3; This is equivalent to smart system for automatic maneuvering of at least one surgical tool/endoscope under software control described in para [0200] and FIGS. 12A-12B of instant application, which is the 112(f) interpretation of maneuvering mechanism.) configured to robotically maneuver said endoscope in at least two dimensions, 
at least one controller (Surgeon console 30) configured to control activation of a virtual zoom function of said endoscope (The system is configured to use control input (e.g., a foot pedal, a finger button on a manipulator, the roll of the master manipulator grip, and the like) to control the zoom. Para [0058]; Activation is needed to control.);  
at least one indicating element (Computer 82 comprising tool tracking component 90, electromagnetic components embedded in tools for position sensing, Para [0042], modeling component 108 and imaging processing device such as vision cart; FIGS. 3-4; para [0038], [0040]; This is equivalent to a processing and imaging system described in para [0207] of instant application, which is the 112(f) interpretation of indicating element.) configured to indicate movement of the endoscope approaching travel limits of the maneuvering mechanism (The tool tracking component 90 provides information about a position of end effectors 66, 68, 70. Para [0041], [0042]; This information is used by the modeling component 108 to predict/warn a collision and is displayed in a display 82 as an indication of a collision. Para [0062], [0063]. Determining collision would include determining travel/positional limits.); and
at least one processor (computer 82; FIG. 3) comprising a computer program in communication with said controller and said at least one tool management system (FIG. 3). 
However, Itkowitz does not positively disclose wherein said computer program, when executed, is configured to, in response to detection of said at least one surgical event by said sensor during robotic movement of the endoscope towards a region of interest, activate a virtual zoom function of said endoscope. 
Analogous art Dejima is directed to a synthetic representation of a robot tool for display on a user interface of a robotic system (abstract) and teaches wherein a computer program (processor 108; FIG. 1), when executed, is configured, in response to detection of said at least one surgical event by a sensor during robotic movement of the endoscope towards a region of interest (Relative position of the distal end of the endoscope with respect to a tool is detected. Para [0147]), activate   a virtual zoom function (electronic zooming, para [0135]) of an endoscope (Detecting means is provided for detecting the relative position of the distal end of the endoscope with respect to the distal end of the treatment tool in the longitudinal axis direction of the outer tube body; and a switching means (control unit 150 and foot switch 156), is provided for switching between activation and deactivation of the operation of the zooming means (electronic zooming, para [0135]), on the basis of the detection result. FIG., 16; Para [0147]). 
Dejima further teaches that such activation or deactivation of zoom can prevent the zoom operation being unintentionally operated (Para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itkowitz’s computer program to activate deactivate zoom operation in accordance with the teaching of Dejima. This would be done for the purpose taught above.
In regards to claims 109, Itkowitz in view of Dejima teaches the intelligent system of claim 107, wherein said indicating element is a sensor (Itkowitz: As stated in claim 107, the indicating element includes electromagnetic components embedded in tools 60, 62, 64, for position sensing; para [0042]. Thus, indicating element is a sensor.).
In regards to claim 125, Itkowitz in view of Dejima teaches the intelligent system of claim 109, wherein said sensor is a sensor of said at least one maneuvering mechanism (Itkowitz: Itkowitz: Electromagnetic components are embedded in tools 60, 62, 64, for position sensing. Para [0042], and as referenced in claim 109, the tools are part of maneuvering mechanism. Thus, electromagnetic components (sensors) are of maneuvering mechanism.).  
In regards to claim 127, Itkowitz in view of Dejima teaches intelligent system of claim 107, wherein said indicating element comprises an imager (Itkowitz: Computer 82 has an image processor. FIG. 3; Para [0038]).
In regards to claim 110, Itkowitz in view of Dejima teaches the intelligent system of claim 127, wherein said imager comprises an imaging system configured to real-time image said field of view (Itkowitz: Imaging system is a real time imaging system; Para [0074]); said computer program, when executed by a data processor, being configured to (i) real time image process said at least one image (Itkowitz: Imaging system is a real time imaging system; Para [0074]), and (ii) detect said movement of said endoscope (Itkowitz: Modeling component 108 is utilized for collision detection and an indication of an imminent or actual collision is provided. Para [0062]; FIGS. 6, 10; Collision detection would require movement detection of the tool/endoscope.).
In regards to claim 126,  Itkowitz in view of Dejima teaches the intelligent system of claim 107, wherein said indicating element comprises said at least one controller (Itkowitz: computer 82 is connected to the surgeon console 30 (i.e., controller). Para [0035], FIG. 3).
In regards to claim 128, Itkowitz in view of Dejima teaches intelligent system of claim 107, wherein said indicating element comprises an analyzing processor (Itkowitz: computer 82; image signals sent by the image capture device are transferred to the computer by vision card 80 for processing. Para [0038]) to analyze an image of a field of view.
In regards to claim 129, Itkowitz in view of Dejima teaches the intelligent system of claim 107, wherein said indicating element comprises a position processor to calculate a 3D position of said endoscope (Computer 82 is a distributed computer, para [0040], including a tool tracking component 90 which provides position information of the tools, para [0046]. The position information is processed by the computer. FIGS. 3-4. The processed data is a 3D data. Para [0044]).
In regards to claims 130, Itkowitz in view of Dejima teaches the intelligent system of claim 107, wherein said computer program, when executed, is further configured to cause activation of the virtual zoom function of said endoscope (Dejima: Control unit 150 and foot switch 156 cause the activation of the electronic zoom function. Para [0147]).
In regards to claim 117, Itkowitz discloses a method (method used for controlling tool of FIG. 2; Para [0010]-[0013]) for intelligent control of a surgical tool control system, comprising steps of:
positioning a distal end of the endoscope in a body cavity (FIG. 11; para [0068]; claim 36;); 
advancing the distal end of the endoscope towards a region within the body cavity using a robotically controlled maneuvering mechanism (surgical robot 40 including tool 60, 62, 64; para [0035]; FIGS. 2-3; This is equivalent to smart system for automatic maneuvering of at least one surgical tool/endoscope under software control described in para [0200] and FIGS. 12A-12B of instant application, which is the 112(f) interpretation of maneuvering mechanism. Also see, para [0012]; FIG. 11), while capturing images of the region using the endoscope and displaying captured images of the region in real time (claim 37; Displaying the real time image captured; para [0009],[0001], [0036]); 
during robotic advancement of the distal end of the endoscope towards the region, detecting  at least one surgical event selected from a group consisting of movement of the endoscope approaching travel limits of the maneuvering mechanism (The tool tracking component 90 is used for determining positional component and provides information about position of the end effectors 66, 68, 70. Para [0041], [0042]; This information is used by the modeling component 108 to predict or warn of a collision and displayed in a display 82 as an indication of a collision. Modeling component 108 uses information from the tracking component, to predict or warn or indicate a collision and displayed in a display 82 as an indication of a collision. Para [0062], [0063]; Such collision may be indicated based on the distance between the tools. ) and movement of the endoscope into restricted space adjacent to an object.
However, Itkowitz does not positively disclose a step of in response to detection of said at least one surgical event, activating a virtual zoom function of said endoscope. 
Analogous art Dejima is directed to a synthetic representation of a robot tool for display on a user interface of a robotic system (abstract) and teaches a step of, in response to detection of said at least one surgical event, activating a virtual zoom function of said endoscope (Relative position of the distal end of the endoscope with respect to a tool is detected. Para [0147]; electronic zooming, para [0135]; Detecting means is provided for detecting the relative position of the distal end of the endoscope with respect to the distal end of the treatment tool in the longitudinal axis direction of the outer tube body; and a switching means, control unit 150 and foot switch 156, is provided for switching between activation and deactivation of the operation of the zooming means, electronic zooming, para [0135], by the zoom operating means, on the basis of a detection result. FIG., 16; Para [0147]). Dejima further teaches that such activation or deactivation of zoom can prevent the zoom operation being unintentionally operated (Para [0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Itkowitz’s computer program to include the step of activating a virtual zoom function in accordance with the teaching of Dejima. This would be done for the purpose taught above.

In regards to claim 119, Itkowitz in view of Dejima teaches method of claim 117, wherein detecting said at least one surgical event includes detecting said at least one surgical event using a sensor (Itkowitz: Electromagnetic components embedded in tools 60, 62, 64, for relative position sensing; Para [0042]).
In regards to claim 120, Itkowitz in view of Dejima teaches the method of claim 119, additionally comprising indicating a current three dimensional position of said moving element, 3Dcurrent (Itkowitz: The positional components provided by tool tracking component, 90 provide information about a position of an end effector, such as one of the end effectors 66, 68, 70. Para [0041]. Further, Imaging system is a real time imaging system; Para [0074]; The positional modeling data can be 3-dimensional. Para [0044]; FIG. 7; Also see para [0056]), by means of said sensor. 
In regards to claim 131, Itkowitz in view of Dejima teaches the method of claim 119, wherein said sensor is a sensor of said at least one maneuvering mechanism (Itkowitz: Electromagnetic components are embedded in tools 60, 62, 64, for position sensing. Para [0042], and as referenced in claim 117, the tools are part of maneuvering mechanism. Thus, electromagnetic components (sensors) are of maneuvering mechanism.).
In regards to claim 132, Itkowitz in view of Dejima  teaches the method of claim 117, wherein said indicating element comprises said at least one controller (Itkowitz: computer 82 is connected to and distributed to a controller. FIG. 3; para [0040]).
In regards to claim 133, Itkowitz in view of Dejima teaches method of claim 117, wherein said indicating element comprises an imager (Itkowitz: Computer 82 has an image processor. FIG. 3; Para [0038]).
In regards to claim 134, Itkowitz in view of Dejima teaches method of claim 117, wherein said indicating element comprises an analyzing processor (Itkowitz: image signals sent by the image capture device are transferred to the computer by vision card 80 for processing. Para [0038]) to analyze an image of a field of view.
In regards to claim 135, Itkowitz in view of Dejima teaches the method of claim 117, wherein said indicating element comprises a position processor to calculate a 3D position of said endoscope (computer 82 for processing position data before displaying in the display 80. FIG. 3).
In regards to claim 136, Itkowitz in view of Dejima teaches method of claim 133, wherein said imager comprises an imager of the endoscope (Itkowitz: image capture device 50, FIG, 2, e.g., an endoscope; Para [0036]), and wherein the method further comprises: using the imager to real-time image said field of view (Itkowitz: Imaging system is a real time imaging system; Para [0074]); and executing said computer program to real time image process said at least one image (Itkowitz: Imaging system is a real time imaging system; Para [0074]), and detecting from said image at least said movement of said endoscope (Itkowitz: Modeling component 108 is utilized for collision detection and an indication of an imminent or actual collision is provided. Para [0062]; FIGS. 6, 10; collision detection would require movement detection of the object and tool/endoscope.).
In regards to claim 137, Itkowitz in view of Dejima teaches the method of claim 117, comprising, after detecting said at least one surgical event, causing activation of the virtual zoom function of said endoscope (Dejima: Detecting means is provided for detecting the relative position of the distal end of the endoscope with respect to the distal end of the treatment tool in the longitudinal axis direction of the outer tube body; and a switching means, control unit 150 and foot switch 156, is provided for switching between activation and deactivation of the operation of the zooming means, electronic zooming, para [0135], by the zoom operating means, on the basis of a detection result. FIG., 16; Para [0147).

Response to Arguments
Applicant's arguments filed on 04/06/2022 have been fully considered but they are not persuasive for the reasons stated below. 
Regarding claim 1, the claim recites “in response to detection of said at least one surgical event by said sensor during robotic movement of the endoscope towards a region of interest, activate a virtual zoom function of said endoscope.”. Here the claim calls for movement of the endoscope towards a region of interest. In Dejima, this can be the movement of the endoscope 100 from the position of FIG. 17 to the position shown in FIG. 18 (i.e., when the endoscope 100 is moved rearward) in which case a zoom function is activated to view the distal end of the treatment tool 206 (para [0145]-[0148] of Dejima). 
Regarding claim 117, the recited “surgical event” can be considered “movement of the endoscope approaching travel limit of the maneuvering mechanism.” This surgical event is met by Dejima as discussed in FIG. 18 and accompanying paragraphs [0145]-[0148]. When the endoscope 100 is moving rearward, the gap between the distal end of the treatment tool 206 and distal end of the endoscope 117 (which can be considered as the travel limit) is large and the zoom function is activated to view the distal end of the treatment tool 206 (para [0145]-[0148]). 

Further, one of ordinary skill in the art would be motivated to activate the zoom function in either of the arrangements shown in FIGS. 17 or 18 (reproduced below) of Dejima for a clearer view. 

    PNG
    media_image1.png
    391
    582
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    403
    581
    media_image2.png
    Greyscale

For example, for the arrangement of FIG. 17 (when the endoscope is advancing forward), one of ordinary skill in the art would be motivated to activate the zoom function to view the surgical area more closely.
For the arrangement of FIG. 18 (when the endoscope is moved rearward), one of ordinary skill in the art would be motivated to activate the zoom function to view the distal end of treatment part 206 of the insertion part 202.

Accordingly, applicants’ arguments are not persuasive at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHANKAR RAJ GHIMIRE/Examiner, Art Unit 3795                                                                                                                                                                                                        

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795